Deceased employee was a platform attendant of the employer in its subway. He came to his death because of multiple injuries received when he was struck by a train. His duties ordinarily were discharged on the platform in aiding passengers; also he turned on or off tunnel lights; to do the latter he would ride from one subway station to another, the light switches being reached from a station platform. At times of emergency he was required to go upon the tracks; his purpose in going upon the tracks, upon the day of his injury, was not found by the Board, except that he went in discharge of his duties. Award unanimously affirmed, with costs to the State Industrial Board. Present ■— Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.